Citation Nr: 0124067	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  97-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a (compensable) evaluation for the service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1989 to August 
1996.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).  The veteran has relocated and 
the instant claims are being handled by the Detroit RO.  The 
case was remanded by the Board to the RO in September 1998 
and March 1999.

In regard to the claim for a higher evaluation for the 
service connected left knee, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In this case, as the April 1997 rating action was the initial 
grant of service connection for a left knee disability, the 
Board will consider whether a staged rating should be 
assigned for the veteran's service connected left knee.  In 
this way, the Court's holding in Fenderson will be addressed 
in the adjudication of the veteran's appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is manifested by 
complaints of pain with movement; clinical findings show 
flexion to 135 degrees and extension to 0 degrees, with no 
instability, subluxation or ankylosis.

3.  The veteran experienced acute episodes of sinusitis 
during service; there is no current medical evidence of 
chronic sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service connected left knee disability 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261 (2000).

2.  Sinusitis was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.

The Board has considered whether any additional notification 
or development action was required under the new law.  The 
Board also considered whether it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992), published 
at 57 Fed. Reg. 49, 747 (1992).  

On review of the claims file, the Board is satisfied that 
there is no further duty by VA to assist the veteran in the 
development of her claim under the Veterans Claims Assistance 
Act of 2000.  The RO has requested all records mentioned by 
the veteran that may pertain to her current claims (all such 
treatment records were obtained from the VA medical facility) 
and she was afforded multiple VA examinations.  The veteran 
was notified in the statements of the case of the 
requirements to establish a claim for an increased rating for 
left knee disability and for service connection for 
sinusitis.  She was also told of the evidence needed.  
Further, the veteran requested and was afforded a personal 
hearing at the RO.  No additional notice or assistance is 
warranted under these circumstances.  Consequently, the Board 
perceives no prejudice to the veteran in considering the 
issues at bar.




I.  Factual background

The service medical records show that in October 1989 the 
veteran complained of burning symptoms relative to the 
sinuses.  In December 1989, the veteran complained of sinus 
headaches and sinus problems.  X-rays of the sinuses in 
December 1989 revealed no significant abnormality.

In March 1990, the veteran was seen for what was assessed to 
be probable sinusitis.  The next day she was seen and the 
assessment was sinusitis.  In May 1990, the veteran 
complained of vomiting, nausea, an earache and sinusitis.  It 
was noted that all symptoms were primarily related to the 
main complaint of sinusitis.  The assessment was possible 
sinusitis.  Two notations from 1991 include assessments of 
sinusitis.  X-rays of the sinuses taken in December 1991 
reveal no significant abnormality.

On the July 1996 separation physical examination, the veteran 
reported a history of sinusitis.  On clinical evaluation, the 
sinuses were normal.

On VA examination in January 1997, the veteran's claims 
folder was not available.  The veteran reported having been 
treated for sinusitis 3 to 4 times from 1989 to 1991.  On 
examination, the nose, sinuses, mouth and throat were 
essentially normal.  There was no tenderness of the sinuses 
to palpation or percussion.  The sinuses were normal.  
Examination of the left knee revealed no joint diffusion or 
joint line tenderness.  There was no tenderness of the 
patella.  Knee movement was fluid and supple from 0 to 130 
degrees.  There was no pain response with patella 
compression.  There was no ligament instability.  The left 
knee examination was essentially normal.  X-rays of the left 
knee showed that the knee joint was intact.  There was no 
fracture, joint effusion or any other abnormality.  The 
impression was a negative left knee x-ray.  The diagnoses 
included a history of sinusitis, symptoms resolved. 

By rating decision in April 1997, service connection was 
awarded for left knee disability and a noncompensable 
evaluation was assigned.  Service connection was denied for 
sinusitis as it was determined that the veteran had been 
treated for sinusitis on several occasions during service at 
which time symptoms had resolved.  As there was no evidence 
of chronic sinusitis in service or currently, service 
connection was denied.  

The veteran testified in October 1997 that there was 
increased left knee pain with activity; that when she worked, 
by the afternoon, the knee would be swollen; that there was 
popping and cracking of the left knee; that she did not wear 
a knee brace; and that she had had nasal problems since 
service and was on medications.

An August 1997 VA outpatient notation shows that medications 
were prescribed for allergic bronchitis/sinusitis.  In 
November 1998, the veteran was seen complaining of a 
recurrence of sinus symptoms.  Reportedly, she felt 
miserable.  In January 1999, there was nasal stuffiness, 
sneezing, fever, myalgia, and frontal sinus tenderness of 4 
days duration.  In April 1999, there was frontal sinus 
tenderness.  The assessment was maxillary sinusitis.  

On VA sinus examination in July 1999, a multiple year history 
of postnasal drip and clear to yellow rhinorrhea with itchy 
watery eyes were reported.  Symptoms were worse in the spring 
and fall and she was treated on and off with over the counter 
decongestants and antihistamines.  The veteran had been 
worked up for chronic sinusitis in the past and had a 
negative CT scan in December 1998 and a negative sinus series 
in April 1999.  This problem would cause her significant 
problems in the fall and spring and she would lose several 
days of work each year.  On examination, there was some 
slightly hyperemic mucosa with some clear mucoid drainage and 
crusting on both sides.  Oral cavity and oropharynx were 
negative.  The impression was fairly severe allergic 
rhinitis.  

On VA orthopedic examination in July 1999, it was noted that 
the veteran's claims folder was present and had been 
reviewed.  While in the service, the veteran developed pain 
and swelling of the left knee.  An orthopedic procedure with 
resection of a plica was performed.  The veteran complained 
of left knee pain on a day to day basis.  Discomfort 
increased with weather changes.  She reported popping, but 
there was no locking or instability.  On examination, there 
was no effusion of the left knee.  Punctate scars were 
present but barely visible and well healed.  Range of motion 
was from 0 to 135 degrees.  No instability was elicited in 
the collateral or cruciate systems.  The examiner was unable 
to elicit retropatellar grating.  X-rays were normal; the 
examiner reviewed the x-rays and reported a very small spur 
on the medical edge of the patellar groove.  The impression 
was a small spur of the lateral edge of the patellar groove.  
Range of motion was normal and there was no evidence of 
instability or subluxation.  The veteran complained of pain 
during the range of motion testing.  She did not complain of 
pain during periods of rest.  The examiner noted that there 
was no basis to establish a functional loss due to pain 
associated with the left knee.  It was opined that the left 
knee did not render the veteran incapable of employment. 

A February 2000 statement from the VA chief of otolaryngology 
indicated that the veteran's claims folder had been reviewed.  
It was noted that the veteran had 2 computerized studies of 
the paranasal sinuses conducted in December 1998 and April 
1999.  Neither examination showed any evidence of paranasal 
sinus disease.  The July 1999 examination diagnosis was 
allergic rhinitis without any evidence of sinusitis.

A September 2000 addendum statement indicated that the claims 
folder had been re-reviewed.  It was noted that allergic 
rhinitis was the working diagnosis at the present time.  The 
veteran had not shown any evidence of active sinusitis.  
During military service, sinusitis was diagnosed on several 
occasions.  There was nothing in the veteran's current 
history to indicate active sinusitis.  With allergic rhinitis 
being the only current operative nasal diagnosis there was no 
way to fix the episodes of acute sinusitis experienced in the 
military with the current troublesome nasal stuffiness.  It 
was opined that there was no direct cause and result outcome 
between the acute sinusitis episodes with the resulting 
allergic rhinitis.




II.  Higher rating for left knee disability

Service connection is in effect for left knee disability, 
evaluated as noncompensably disabling under DC 5257 of VA's 
Schedule for Rating Disabilities, 		          38 C.F.R. 
Part. 4.

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fenderson v. West, 12 Vet App 119 (1999), the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As the claim for a higher 
evaluation for a left knee disability involves a rating 
assigned in connection with the grant of service connection, 
the Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

As discussed above, the Board is satisfied in this case that 
all relevant facts have been properly developed.  The veteran 
has undergone VA examinations and VA outpatient treatment 
records have been obtained.  Thus, the record is complete and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected left knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2000).

Under applicable criteria, traumatic arthritis, substantiated 
by X-ray findings, is rated as degenerative arthritis.  DC 
5010.  X-rays findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  DC 5003.  A 10 
percent rating is warranted for flexion limited to 45 
degrees; extension limited to 10 degrees warrants a 10 
percent rating.  Normal range of motion of the knee includes 
0 to 140 degrees of extension and flexion respectively.  38 
C.F.R. § 4.71, Plate II.  The most recent x-rays of the left 
knee taken in June 1999 showed a slight degree of arthritis 
on the medial edge of the patellar groove of the left knee.  
As described above, arthritis is rated on the basis of 
limitation of motion, if any. 

In considering the claim for increase under DC's 5260 and 
5261, the objective evidence shows that range of motion of 
the left knee was from 0 to 135 degrees on VA examination in 
June 1999.  The examiner specifically found that this range 
of motion represented the normal range of motion for the 
knee.  Therefore, limitation of extension has not been shown 
at any time to be 10 degrees or more, and limitation of 
flexion has not been shown at any time to be 45 degrees or 
more.  In summary, the totality of the evidence does not 
demonstrate limitation of extension of the right knee to 10 
degrees or limitation of flexion of the right knee to 45 
degrees as would be necessary for a 10 percent rating under 
either DC 5260 or 5261.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  

Section 4.59 contemplates at least the minimum compensable 
rating for painful motion with joint or periarticular 
pathology.  As the record has consistently revealed 
complaints of painful motion of the left knee joint, a 10 
percent evaluation is properly assignable under section 4.59.  
Without evidence of loss of motion to the extent necessary 
for a rating in excess of 10 percent under DC 5260 or 5261, 
there is no basis for a higher evaluation.  The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for her service-connected left knee, but finds that at 
no time since she filed this claim has the service-connected 
left knee been more disabling than 10 percent. Fenderson, 
supra.  Consideration of the application of the principles 
enunciated in DeLuca v. Brown will be discussed below.

Moreover, DC 5258 (dislocation of semilunar cartilage), 
factually, is not for application in this case as the veteran 
underwent the removal of the plica during service.  There is 
simply no current evidence on multiple examinations of 
dislocated cartilage.

It is also noted that under VAOPGCPREC 9-98 (Aug. 1998), it 
is clear that the application of DC 5259 also requires 
consideration of sections 4.40, 4.45 and 4.59 as the removal 
of plica may result in complications producing loss of 
motion.  In this case, however, a 10 percent evaluation has 
already been assigned under section 4.59 for painful motion.  
The provisions of 38 C.F.R. § 4.14, avoidance of pyramiding, 
provide that the evaluation of the same manifestation under 
different diagnoses are to be avoided.  In this case, as a 10 
percent evaluation has been assigned for painful motion of 
the left knee under 4.59, it would violate the rule against 
pyramiding to assign a separate 10 percent rating for painful 
motion due to arthritis under DC 5003.

The only avenue left for inquiry pertains to whether the 
evidence demonstrates the presence of favorable ankylosis (DC 
5256).  It has not been contended by the veteran nor does the 
medical evidence of record show the presence of ankylosis of 
the left knee.  There is also no objective medical evidence 
of any instability or subluxation in the knee joint.  In 
fact, the VA examiner in June 1999 specifically indicated 
that there was no evidence of recurrent subluxation or 
instability of the left knee.  Accordingly, the Board finds 
no basis for the assignment of an increased evaluation under 
any of the provisions of the rating schedule discussed above.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the VA examiner in June 1999 addressed the 
issue of whether there was weakened movement, excessive 
fatigability and incoordination of movement on active and 
passive movement during the examination.  The examiner stated 
that he had been unable to establish any functional loss due 
to pain associated with the service connected left knee.  

The Board also notes that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration.  DC 7804.  Scars may be 
evaluated on the basis of any limitation of function of the 
body part involved.  DC 7805.  In this case, the June 1999 VA 
examination report showed the presence of well healed barely 
visible punctate scars.  In short, there is no evidence of 
ulceration, poorly nourished scars, tender or painful scars, 
or that any scar limits the functioning of the left knee.  
Therefore, a separation evaluation under DC's 7803, 7804 or 
7805 is not warranted.  


III.  Service connection for sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The veteran contends that she currently suffers from 
sinusitis that was first manifest during service.  The 
evidence does not support this contention.

The service medical records show that the veteran was treated 
for sinusitis on multiple occasions between October 1989 and 
the end of 1991.  Medications were administered.  X-rays of 
the sinuses, taken in December 1989 and December 1991, 
revealed no significant abnormality.  Thereafter, the record 
is silent until the separation examination when the veteran 
reported a history of sinusitis.  On clinical examination at 
that time, the sinuses were evaluated as normal.  On VA 
examination in January 1997, the sinuses were normal; the 
diagnoses included sinusitis by history only.  On VA 
examination in July 1999, it was noted that a CT scan in 
December 1998 and a sinus series in April 1999 had been 
negative.  The impression was allergic rhinitis.  Statements 
in February and September 2000 from the VA chief of 
otolaryngology, based on a review of the complete medical 
record, indicate that VA examinations and diagnostic testing 
(reported above) had not revealed the presence of paranasal 
sinus disease.  It was further opined that with allergic 
rhinitis being the only current nasal diagnosis, there was no 
way to fix the veteran's episodes of acute sinusitis in the 
military with the current allergic rhinitis.  There is no 
medical evidence or opinion to the contrary.  

The veteran has offered personal statements and testimony to 
the effect that she currently suffers from sinusitis that is 
related to the acute episodes of sinusitis during service.  
There is no competent medical evidence of record to establish 
a medical basis for this contention as the Court has held 
that lay persons cannot provide testimony where an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nothing in the claims file indicates that the 
veteran is a health care professionals or that she otherwise 
has any specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
lay opinion offered by the veteran is beyond the scope of her 
competence.  Black v. Brown, 10 Vet. App. 279 (1997).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for sinusitis as there is no competent medical 
evidence to establish that she currently suffers from chronic 
sinusitis which is related to service.


ORDER

Entitlement to a 10 percent evaluation for the service 
connected left knee disability is granted, subject to the law 
and regulations governing the payment of monetary awards.

Entitlement to service connection for sinusitis is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

